Eggleston, J.,
delivered the opinion of the court.
On June 7, 1939, O. E. Cromer and wife conveyed to H. C. DeJarnette, trustee, a tract of five and one-half acres of land, with the buildings thereon, on which the Cromers resided, near Locust Grove in Orange county, to secure the payment of a debt of $100, evidenced by a bond of even date,, payable one year after date with interest, and signed by the grantors. Shortly after the conveyance the Cromers removed to Baltimore. The bond was not paid at maturity, but after repeated demands the debtors made two payments of $25 each, the last being in January, 1943. Despite further and continued demands the balance was not paid.
On February 3, 1947, the trustee, at the request of the holder of the bond, and after having advertised the time, place and terms of sale in the manner hereinafter related, exposed the property for sale at public auction, for cash, in front of' the Orange county courthouse. It was knocked down to Ethel M. Morris at the sum of $250 cash, that being the highest bid therefor.
On February 5, two days after the sale, Mrs. Cromer called on the trustee and protested the consummation of the transaction, on the ground that neither she nor her husband had notice of the sale, that they had accumulated sufficient money to discharge the debt, and desired to do so. Mrs. Cromer then called on Morris and offered him $200 for Mrs. Morris’s bid on the property. This was refused. On February 7 the trustee closed the sale to the purchaser and delivered a deed to her.
In April, 1947, Cromer filed the present suit in equity against DeJarnette, trustee, and Ethel M. Morris, seeking to have the sale set aside on the grounds that, (1) the sale had been improperly and inadequately advertised, and *684(2) the property had been sold by the trustee at a grossly inadequate price.
After proper answers had been filed by the two defendants the evidence was heard ore terms by the trial court which entered a decree refusing to set aside the sale and dismissing the bill. From this decree the present appeal has been taken.
The deed of trust provided for the manner of advertisement and sale in this language: “Should default be made in the payment of the within secured debt at maturity, the trustee, on being required so to do by the holder of the said bond, shall proceed to sell the real estate hereby conveyed in pursuance with section 5167 of the Code of Virginia, * *
In Gloucester Realty Corp. v. Guthrie, 182 Va. 869, 30 S. E. (2d) 686, we held that under the terms of a similar provision the method of advertising the sale was to be measured and determined by the language of the statute which was in effect at the date of the execution and delivery of the deed, and not by that which was in effect at the time of the sale.
At the time of the execution and delivery of the deed of trust in the present suit, Code, sec. 5167, as amended by Acts 1926, ch. 324, p. 591, provided that in the event of the default in payment of the debt secured, the trustee, at the request of the creditor, “shall take possession of the property and proceed to sell the same at auction at the premises (or at such other place as the trustee may select) upon such terms and conditions as the trustee may deem best, after first advertising the time, place and terms of sale in such manner as the deed may provide, or, if none be provided, then in such reasonable manner as the trustee may elect, no notice to the grantor or his successor in title being required.” (Emphasis added.)
 Under such a provision the trustee has wide discretion as to the manner of advertisement. Perdue v. Davis, 176 Va. 102, 105, 10 S. E. (2d) 558, 559.
The trustee testified that he advertised the time, place *685and terms of sale of the property by the posting and circulation of printed handbills at least thirty days prior to the date of sale; that he personally posted such a handbill on the bulletin board at the front door of the courthouse of Orange county, and mailed other handbills, with the request that they be posted, to at least fifteen post offices and general stores in Orange county. From three to five of these, he said, were mailed to the Locust Grove post office which was nearest the property.
The trustee, who has been engaged in the practice of law at Orange since 1935, with the exception of the four years during which he was in the armed service, further testified that he had “handled a great number of sales under deeds of trust” and had followed that manner of advertising, which was in accordance with “the present custom in Orange county for advertising sales under deeds of trust which * * * were executed at the time of the deed of trust in question.”
It is true that James W. Green, a witness for the appellant, testified that it was the present custom that such sales be advertised in a newspaper circulated in the county. He was unable to say whether this method was followed in advertising sales under the statute as amended in 1926. But, in any event, such conflict as existed between the testimony of Green and DeJarnette was, of course, settled in favor of the latter by the decision of the trial court.
Several postmasters or merchants at various places throughout the county, testified that they received copies of these handbills and displayed them in their respective places of business. There is evidence that a number of persons saw the handbills at various places in the county and knew of the coming sale. Morris, the husband of the purchaser, testified that his attention to the property was attracted by the handbill posted in front of the courthouse.
While the postmaster at Locust Grove testified that none of the handbills were received by him, nor did he see any displayed in that vicinity, there was evidence that other *686persons living in that neighborhood saw the notices displayed at other places and knew of the sale.
No notice of the coming sale was sent to the Cromers, and none was required either by the terms of the deed of trust or those of the statute. Code, sec. 5167.* But the evidence shows that on Sunday, the day preceding the sale, Cromer came to see his sister, Mrs. Emmett Smith, who lived about three and one-half miles from Locust Grove, and was told by her that she had heard that the property was to be sold shortly. Cromer replied that it was “just talk” and returned to Baltimore without making any investigation of the matter.
While the evidence does not show the number of persons who attended the sale it does disclose that there were at least two bidders for the property, the creditor and Mrs. Morris.
The deed from the trustee to Mrs. Morris contains the essential recitals to bring it within the purview of Code, sec. 6196. This section provides that these recitals “shall be prima facie evidence that such sale was regularly made.” See Ashworth v. Cole, 180 Va. 108, 115, 21 S. E. (2d) 778, 781, and cases there cited.
We agree with the trial court that the evidence adduced on behalf of Cromer, the property owner, fails to overcome the prima facie presumption that the sale was regularly made after proper' advertisement. Indeed, the evidence which the court accepted as true shows that the property was advertised “in such reasonable manner” as the trustee elected and deemed sufficient.
Unless the price at which the property was sold was so grossly inadequate as to shock the conscience of the chancellor and raise a presumption of fraud, the sale must stand. Hopkins v. Givens, 119 Va. 578, 580, 89 S. E. 871; Perdue v. Davis, supra (176 Va., at page 106).
In approaching this phase of the case it should be *687remembered that we are here concerned with the forced sale value, or foreclosure value, of property as is fixed by a sale at public auction, fairly conducted after reasonable advertisement. Such forced sale value is rarely equivalent to the fair market value as is fixed by negotiations between one who is not compelled to sell and one who is not compelled to buy. In the present case such evidence as was adduced relates rather to the fair market value, and even then is vague and unsatisfactory.
Cromer paid from $125 to $150 for the land in 1937, and erected a frame bungalow thereon at a cost not disr closed. At the time of the sale the house was vacant, the land was “grown up in bushes and briars,” and the bungalow and two small out-buildings were badly in need of repair. After repairing the buildings Mrs. Morris insured them for $750. What she spent on the repairs is not shown.
Neighbors, testifying for Cromer, estimated the fair market value of the property at from $1,000 to $1,500, but none testified that he had inspected it. A local realtor, who inspected the house after it had been repaired by Mrs. Morris, thought the fair market value was $1,500.
On the other hand, a local realtor who saw the property after it had been put in repair, testifying for Mrs. Morris, fixed the fair market value at from $600 to $700.
Here, too, the decision of the trial court, upon conflicting evidence, has fixed the fair market value at the figures last mentioned. Under well-settled principles this finding is binding on us. While the price at which the property was sold is small, under the evidence adduced we cannot say that it was so grossly inadequate as to shock the conscience of the court and raise a presumption of fraud.
There is no evidence that the trustee was guilty of any fraud. Neither is there any suggestion that he showed any partiality toward or was in collusion with the purchaser. (Compare Rohrer v. Strickland, 116 Va. 755, 82 S. E. 711.) Nor is there any claim that there was any irregularity in the sale other than the insufficiency of the advertisement which we have discussed.
*688In this situation, assuming that inadequacy of price has been shown, that circumstance standing alone does not require that the sale be set aside. Hopkins v. Givens, supra; Perdue v. Davis, supra.
The appellant’s attitude and neglect were such as to evoke little sympathy. The debt was more than six years past due. He ignored repeated demands to pay the small balance. When he was informed by his sister that the property was about to be sold, he was not sufficiently interested to inquire into the matter. He alone is to blame for the situation of which he now complains.
We find no error in the record and the decree appealed from is.

Affirmed.


The statute, which the parties in the deed of trust agreed should govern the method of advertisement and foreclosure, expressly provides that “no notice to the grantor or his successor” is “required.”